Citation Nr: 1638149	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-43 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial increased rating for major depressive disorder (MDD), also diagnosed as posttraumatic stress disorder (PTSD) and bipolar disorder, currently evaluated as 70 percent disabling, to include the issue of whether a rating in excess of 50 percent is warranted prior to May 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1993 to October 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in part, granted service connection for major depressive disorder (MDD) and assigned a 50 percent rating, effective October 30, 2008, the day following discharge from active duty.  In April 2010, the Veteran submitted a timely notice of disagreement with the assigned initial rating.  

In September 2013, the Veteran withdrew a pending appeal for a total rating based on individual unemployability (TDIU) based on all service-connected disabilities.  In March 2014, the Board dismissed the appeal of this issue but remanded the issue of a higher initial rating for MDD for further development. 

In September 2014, the RO granted a 70 percent rating for MDD, effective May 16, 2014, the date of a VA mental health examination.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  Prior to January 15, 2010, the Veteran's service-connected MDD manifested as moderate occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, irritability, fatigue, sleeplessness, nightmares associated with a knee injury, financial and marital distress, and some difficulty establishing relationships but with no suicidal or homicidal ideations requiring intervention, panic attacks, hallucinations or delusions, or deficits in thought processes, speech, orientation, or memory.  

2.  Starting January 15, 2010, the Veteran's service-connected MDD manifests as serious occupational and social impairment with deficiencies in most areas due to symptoms such as depressed mood, irritability, fatigue, sleeplessness, nightmares associated with a knee injury, financial and marital distress, hallucinatory effects of medication, some anxiety and panic attacks, and additional difficulty establishing relationships but with no suicidal or homicidal ideations requiring intervention, hallucinations or delusions after termination of medication, or deficits in thought processes, speech, orientation, or memory.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for service-connected MDD prior to January 15, 2010, are not met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 (2015). 

2.  The criteria for a rating of 70 percent, but not greater, for MDD effective January 15, 2010, are met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in October 2008 concurrent with the Veteran's claims for disability benefits under the Benefits Delivery at Discharge Program. The notice met all requirements for substantiating claims for service connection.   Moreover,   as the Veteran has appealed the initially assigned rating for his psychiatric disability from the original grant of service connection, no further notice is required for this downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA obtained the Veteran's service treatment records, post-service VA treatment records through January 2016, records of adjudication of disability claim by the Social Security Administration (SSA), and the results of VA examinations in December 2008 and May 2014.  Neither the Veteran nor his representative identified any shortcomings in the conduct of the examinations or in fulfillment of VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Analysis

The Veteran served as a U.S. Navy yeoman.  He contended in an April 2010 notice of disagreement that his major depressive disorder is more severe than is contemplated in the initial rating and that the disorder precludes all forms of employment.  In an April 2012 claim, the Veteran also indicated that he experienced posttraumatic stress disorder (PTSD).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in January 2012, the previous versions of the regulations including references to DSM-IV apply.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996). GAF scores ranging from 71 to 80 reflect transient or expectable reaction to psychosocial stressor and impose no more than slight impairment in social and occupational functioning.  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board refers to the summaries of the medical treatment records and examinations above but will further address the frequency, severity, and duration of the Veteran's symptoms and their impact on his occupational and social impairment.  As the medical evidence of record does not differentiate the impact of symptoms of such as depression from those associated with bipolar disorder and PTSD, the Board will consider all aspects of mental health impairment.  See Mittleider v. West, 11 Vet. App. 181 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran sustained knee injuries playing basketball in December 2006.  He subsequently underwent multiple bilateral knee surgeries.  While recovering from surgery in a military hospital, the Veteran requested treatment in February 2007 for disrupted sleep and appetite, anhedonia, hopelessness, and lack of energy that he attributed to poor physical health and multiple military physical fitness test failures that jeopardized his military career.  He also reported nightmares and sexual dysfunction associated with his knee injuries and surgery.  In March 2007, a military clinical counselor noted the Veteran's depressed mood and negative thinking caused by physical, financial, and marital concerns but that the Veteran was not suicidal or homicidal.  The clinician noted that the Veteran was fully oriented and that his thinking was clear, focused, concrete, and goal directed with excelling language and verbal capacity.  His affect was more wistful than depressive.  The counselor diagnosed mild, single episode major depression and assigned GAF scores of 60-85.  In April 2007, a military psychiatrist examined the Veteran, noted continued symptoms of nightmares and concerns about the future, concurred in the diagnosis of mild, single episode, major depression, and prescribed anti-depressive medication.   

In a September 2008 medical evaluation board physical examination, a military physician's assistant (PA) noted the history of depression and that the Veteran continued to receive mental health counseling until March 2008.  However, the PA noted no psychiatric abnormalities at the time of the examination.  The Veteran received an honorable discharge with severance pay at the end of a six month period of limited duty because of bilateral foot and knee disabilities. 

The RO received the Veteran's claim for service connection for depression in October 2008. 

In November 2008, a VA contract psychiatrist noted a review of the service records including the mental health treatment and diagnosis of a depressive disorder in 2007 following the knee injuries and surgery.  The Veteran reported that he was unable to work since discharge from service and was depressed because of his physical limitations.  He reported irritability, decreased sexual desire, sleeplessness, hopelessness, and nightmares about the injuries.  He denied any panic attacks, suspiciousness, delusions, hallucinations, or obsessive rituals.   On examination, the psychiatrist noted that the Veteran was oriented with intact thought processes, judgment, thinking, and memory.  The Veteran communicated well with good eye contact, appearance, hygiene, and behavior but with a very depressed affect and mood.  The Veteran understood simple and complex commands and was not a danger to himself or others.  The psychiatrist diagnosed major depressive disorder and assigned a GAF score of 50, noting that the Veteran was able to manage finances and daily activities but was not able to, or had difficulty, effectively establishing and maintaining work and social relationships.  The psychiatrist found that the Veteran's symptoms caused occupation and social impairment with reduced reliability and productivity.  

In the earliest records of VA outpatient care in April 2009, the Veteran acknowledged symptoms of depression but a screening for symptoms of PTSD such as nightmares, avoidance behaviors, and detachment from others was negative.  

In May 2009, a VA social worker performed a detailed mental health assessment.  The Veteran reported that he had service in Afghanistan in 2001 on a ship, transporting Marines to the shore.  The Veteran reported being unable to work because of his knees and experiencing a strained relationship with his spouse because of a lack of financial and emotional participation in the marriage.  He did have two school age daughters in the household and good relationships with a brother and sister-in-law.  He reported symptoms of poor concentration, daydreaming, low energy, fatigue, and feelings of inadequacy in providing for his family, physically and financially.  

On examination, the Veteran denied any head trauma, anxiety, or suicidal or homicidal thoughts but reported feelings of stress, depression, low energy, and hopelessness as well as visual and auditory hallucinations not associated with any specific military service events.  The social worker noted normal orientation, thought processes, and speech.  The Veteran's plan for financial relief was to obtain VA compensation.  The social worker diagnosed mild, recurrent major depressive disorder and assigned a GAF score of 55.  

In June 2009, the RO granted service connection and assigned an initial rating of 50 percent, effective the day following discharge from active duty.  The RO also granted service connection for obstructive sleep apnea and assigned an initial rating of 50 percent, and service connection for 17 other physical disabilities, all effective the day following discharge from service.  Notwithstanding the service record evidence of an elective vasectomy in August 2004, the RO granted special monthly compensation for loss of use of a creative organ.  The combined rating was 100 percent.  

The Veteran continued to receive VA outpatient mental health care for the remainder of 2009.  In July 2009, a VA psychiatrist noted the Veteran's report of substantially the same symptoms including the visual and auditory hallucinations that began when he started the anti-depressive medication.  Additionally, the Veteran reported experiencing erectile dysfunction that also became more severe with the use of the anti-depressive medication.  The Veteran had also been diagnosed with obstructive sleep apnea that contributed to his fatigue and poor energy level.   The psychiatrist diagnosed recurrent, severe major depressive disorder, currently with psychotic features, and assigned a GAF score of 38, and changed the medication because it appeared to be the cause of the hallucinations and delusions.  

In August 2009, a social worker noted continued sexual difficulties, depressed mood and decreased motivation but diagnosed mild recurrent major depressive disorder

In September 2009, the VA psychiatrist again examined the Veteran for the purpose of medication management and noted that the medication change caused notable improvement in mood but an increase in irritability and "road rage" and continued difficulty with sexual relations.  The Veteran experienced increased difficulty sleeping and continued nightmares but denied hallucinations or delusions.  The psychiatrist diagnosed bipolar disorder, not otherwise specified, and assigned a GAF score of 49.   The psychiatrist noted similar comments and diagnosis in November 2009 and assigned a GAF score of 50.  

On January 1, 2010, the Veteran was hospitalized for symptoms of confusion, vertigo, fever, and "acute mental status changes."  He underwent an extensive physical system workup and was discharged in five days with diagnoses of obstructive sleep apnea, systemic inflammatory response syndrome, metabolic acidosis, vertigo, obesity, hypokalemia, and hematemesis but no mental health disorders.  

On January 15, 2010, the Veteran started mental health care at a private clinic.  A private psychiatrist noted the Veteran's report that he served in Southwest Asia for eight to ten months in 2004 where he delivered Marines and Soldiers ashore and transported dead bodies.  He also reported injuring his knees with thoughts of killing the person who injured him.  The Veteran reported nightmares two to four times per week associated with the knee injury with panic attacks and flashbacks.  The Veteran reported intrusive thoughts, startle reaction, hypervigilance and social isolation.  The psychiatrist noted 75 percent impairment of working memory and sudden onset of anger, sadness, and fear without cause that indicated prefrontal cortex dysfunction.  The Veteran reported auditory and visual hallucinations two to five times per day with constant depression, low energy, and crying spells.  The psychiatrist prescribed three medications to block nightmares, flashbacks, panic attacks and reduce depression.  One medication was the same medication that was previously stopped because of the hallucinations.  The psychiatrist diagnosed major depression and PTSD and assigned a GAF score of 40.  He found that the Veteran was moderately compromised in social relationships, severely compromised in work relationships, and was totally disabled and unemployable.  In follow up sessions lasting 10 to 20 minutes every two to six months through October 2012, the psychiatrist noted similar findings, increased medication dosages, and occasionally assigned a GAF score of 35.  

In a July 2010 decision, an SSA administrative law judge (ALJ) denied disability benefits.  The decision is of record but some documents referenced by the ALJ are not in the records provided by SSA.  Although the Board is not bound by the decision, the ALJ's discussion of medical and vocational evidence is relevant.  The ALJ noted the records of diagnosis and care by the private psychiatrist from January to April 2010 as above.  The ALJ also noted the results of a psychological evaluation performed in October 2009 which was consistent with the diagnoses of depression and bipolar disorder, the assessments by the VA psychiatrist in 2009, and a GAF score of 55.  The private psychiatrist found that the Veteran could understand and follow instructions and sustain attention to perform simple repetitive tasks.  He had adequate social skills to relate to fellow workers and supervisors but had difficulty tolerating stress and pressure of daily work activities.   The ALJ also referred to an evaluation by a vocational expert who found that the Veteran could perform sedentary jobs such as office helper, surveillance system monitor, and charge account clerk.  

In March 2014, the Board considered the claim for an increased rating for major depressive disorder and noted private psychiatrist's record of treatment that included an additional diagnosis of PTSD and worsening symptoms since the last VA examination in 2008.  The Board remanded the claim to request additional records of care by the private psychiatrist since October 2012 and to obtain a new VA examination.  

The RO initiated requests for additional private records in July and August 2013 but no additional records were received.  

Additional VA outpatient records From January 2010 through January 2016 were associated with the claims file.  Primary care clinicians noted that the Veteran was receiving mental health care from the private psychiatrist.  Clinicians prescribed medication for erectile dysfunction and vertigo and a continuous positive pressure device for sleep apnea.  The last VA mental health consultation was in September 2013.  

In May 2014, a VA psychologist noted a review of the claims file and examined the Veteran.  The Veteran reported that he continued to live with his spouse and teen-aged daughters but had problems with irritability and anger and spent most of his time alone.  He reported that he attended church weekly but had no friends and did not maintain contact with other relatives.  He avoided crowds and public places because of irritability.  Although he could drive an automobile, he often got upset with other drivers and became verbally aggressive.  However, there was no history of legal charges.   He reported that he had not seen his private psychiatrist in over one year and was not taking any psychotropic medications.  On examination, the psychologist noted normal appearance, hygiene, and orientation.  Thought processes were logical and coherent with normal speech and no evidence of psychotic processes or psychomotor agitation.  Affect was restricted but judgment and insight were intact.   Although the Veteran expressed thoughts about "why am I living," there was no suicidal ideation, thoughts, or plan.  The psychologist diagnosed MDD and no other disorder.  The psychologist assessed the disorder as imposing occupational and social impairment with deficiencies in most areas including work and family relations, manifesting with symptoms such as depressed mood, anxiety, suspiciousness, chronic sleep impairment, unprovoked irritability, difficulty adapting to stressful situations, and difficulty in establishing effective working and social relationships.   

The Board finds that an initial rating in excess of 50 percent for MDD, also variously diagnosed as bipolar disorder, not otherwise specified, and PTSD, is not warranted prior to January 15, 2010 but that a rating of 70 percent, but not higher, effective January 15, 2010 is warranted. 

The weight of competent medical evidence is that the Veteran's acquired psychiatric disorder is best diagnosed solely as MDD.  The Board places some probative weight on the diagnosis of bipolar disorder in 2009 by one VA psychiatrist, but this was not the diagnosis of any other VA clinician or examiner.  The Board places very low weight on the diagnosis of PTSD by the private psychiatrist in January 2010 because it was based on reports by the Veteran that are inconsistent with the service records.  The Veteran did experience the traumatic basketball injury to his knees and subsequent surgery during service.  Clinicians have associated his mental health disorder with the injury and his responses to it.  However, the private psychiatrist based the PTSD diagnosis in part on service stressors such as transporting Marines and Soldiers ashore and dead bodies.  Although the Veteran may have been a crewmember of a ship operating in Southwest Asia in 2001 or 2004, his duties as a yeoman would not have required personal participation in these activities.  Moreover, Afghanistan is a landlocked country, not accessible by amphibious forces.  Service records do not show that he was awarded a campaign medal associated with these activities.  

Nevertheless, the Veteran did experience what developed into a serious physical injury while playing basketball and reported nightmares and anger directed at the player who caused the injury.  The Board acknowledges that the private psychiatrist's competent diagnosis includes PTSD based on this injury.  However, the Veteran did not make other clinicians aware of the experiences with Marines, Soldiers, and dead bodies and no other examiner or clinician considered the knee injury as warranting a diagnosis of PTSD. 

An initial rating in excess of 50 percent prior to January 15, 2010 was not warranted because the MDD was best assessed as imposing moderate occupational and social impairment with reduced reliability and productivity with symptoms such as depressed mood, irritability, fatigue, sleeplessness, nightmares associated with the knee injury, and financial and marital stress.  The Veteran has been rated as 100 percent disabled since his discharge from service which included ratings for sleep apnea, 17 other disabilities, and compensation for erectile dysfunction.  Therefore, ratings for other disabilities contemplate sleep difficulty and sexual dysfunction.  Further, the Veteran has received VA prescription medication for erectile dysfunction over much of the appeal period, suggesting that it has some positive effect on his marital relationship.  When examined in service and immediately after service in 2008, examiners noted no panic attacks, suspiciousness, delusions, hallucinations, or obsessive rituals.   The Veteran was oriented with intact thought processes, judgment, thinking, and memory and communicated well with good eye contact, appearance, hygiene, and behavior.  The Veteran understood simple and complex commands and was not a danger to him or others.  GAF scores were in the mid-50's indicating moderate level of impairment.  

The Board considered the evidence of the onset of reported hallucinations and delusions and the assignment of GAF scores in the 30s and 40s by VA clinicians in 2009.  However, over the course of treatment, these symptoms were found to be exacerbated by medication and resolved with changes to that medication.  The Board places probative weight on the information in the SSA records including the ALJ's citation to a vocational assessment finding that the Veteran was capable of certain forms of sedentary employment.  

Resolving all doubt in favor of the Veteran, the Board finds that a 70 percent rating, but not higher, is warranted starting January 15, 2010, the date of the private psychiatrist's letter report and subsequent treatment for MDD.  Notably, the hallucinations and delusions returned when the psychiatrist prescribed the same medications that caused the symptoms in 2009.  The Board places low probative weight on the psychiatrist's finding of a 75 percent loss of working memory as this deficit was not reported by the Veteran or observed by other clinicians at any time during the period of the appeal.  Otherwise, the psychiatrist noted the same constellation of symptoms of depressed mood, social isolation, irritability and lack of anger control.  The psychiatrist prescribed a larger number and higher dosage of psychotropic medications and assigned GAF scores in the 30s and 40s, indicating serious level of impairment.  The Board recognized this degraded trend in its March 2014 remand, and this increased level of impairment was confirmed by the VA psychologist in May 2014.  Because there is competent evidence of a worsening of symptoms prior to this examination, the Board will resolve all doubt in favor of the Veteran and grant a staged rating of 70 percent, effective on January 15, 2010.  Starting this date, the Veteran's psychiatric disorder, still best diagnosed as MDD, manifested with serious occupational and social impairment with deficiencies in most areas of work, social relations, and depressed mood. 

A higher schedular rating for the psychiatric disorder is not warranted at any time during the period of the appeal because the impairment is not total and does not meet the level of severity of the features suggested by the rating criteria.  Although the Veteran has difficulty with relationships with family members, he remains married and cohabits with his children.  He has difficulty in crowded places and interacting with others, but he can leave the home, drive an automobile short distances, and attend church services.  He no longer receives therapy or medication, suggesting that neither had much long term effectiveness.  Some medications, not the underlying disorder, were responsible for the hallucinations and delusions.  Most significantly, the Veteran has always been coherent in thought and speech, without suicidal thoughts or plans leading to any concrete action, no physically violent interactions with others, neglect of hygiene, grossly inappropriate behavior, disorientation to time or space, or memory loss so severe as to not know relatives' names.  The Board places great probative weigh on the assessment of the VA psychologist in May 2014 who considered the entire history and found deficiencies in most areas but not a total level of impairment.  

The Veteran has been rated as totally disabled because of all service-connected disabilities since his discharge from service.  However, the Board must consider whether the Veteran is precluded from all forms of substantially gainful employment solely because of his service-connected psychiatric disorder to warrant a total rating based on individual unemployability (TDIU) and special monthly compensation under the provisions of 38 U.S.C.A. § 1114 (s).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the 70 percent rating best contemplates a serious but not total level of occupational impairment that precludes all forms of gainful employment.  The Veteran successfully completed nearly 15 years of active duty military service as an administrative specialist and at the supervisory level of a noncommissioned officer.  He is able to leave the home and operate a vehicle.  Although he has difficulty with mood, motivation, establishing relationships with others,  and controlling irritability and anger, he is not precluded from many administrative occupations requiring minimum or no contact with others as suggested by the SSA vocational expert such as transcriptionist or surveillance system monitor.  The Veteran's cognitive abilities and administrative experience do permit telework from home or solitary work in quiet settings requiring only an administrative work product on a relaxed timetable.  Therefore, a TDIU is not warranted solely for service-connected MDD or other diagnosed mental health disorders. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    








	(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 50 percent for major depressive disorder (MDD), prior to January 15, 2010, is denied.

A rating of 70 percent, but not higher, for major depressive disorder (MDD), effective January 15, 2010, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


